Citation Nr: 0210609	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  94-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for intertrigo 
of the groin and folliculitis of the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from May 1980 to August 1992.

This appeal is from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That decision granted service 
connection for the disability at issue in this appeal and 
assigned the initial ratings.

The Board remanded the case in November 1996.  The issue now 
styled as for a higher rating was previously identified as a 
claim for an increased disability rating.  While the case was 
on remand, the United States Court of Appeals for Veterans 
Claims (Court) handed down a decision distinguishing appeals 
from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the issues in this case consistent with the Court's ruling in 
Fenderson.

The Board remanded the case again in August 2001.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report on 
September 6, 2001, for a VA dermatology examination scheduled 
for that date to determine the severity of service-connected 
dermatological disorders in an original claim for 
compensation.

2.  Intertrigo of the groin and folliculitis of the chest 
have slight, if any, exfoliation or exudation, with 
intermittent itching, and not involving an exposed or 
extensive area.


CONCLUSIONS OF LAW

1.  The veteran's appeal must be decided based on the 
evidence of record.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. 
§§ 3.327, 3.655(a), (b) (2001).

2.  The schedular criteria for rating intertrigo of the groin 
and folliculitis of the chest are not met for any period from 
the effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.20, 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, No. 00-7127 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 
2002).  However, the VA regulations promulgated to implement 
the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2001), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  VA has provided the veteran forms to 
authorize release of any private information pertinent to his 
claim.  The veteran filed a formal application for service 
connection in September 1992.  No other forms are necessary 
in conjunction with this claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  VA 
notified the veteran by letters of November 16, 2000, April 
6, 2001, and March 21, 2002, or evidence necessary to 
substantiate his claim.  The November 16, 2000, letter 
informed the veteran of the necessity to report for VA 
examinations scheduled in conjunction with his claim.  Thus, 
to the extent that information from such an examination might 
constitutes evidence necessary to substantiate a claim within 
the meaning of the regulation to be codified at 38 C.F.R. 
§ 3.159(c), supra, the burden to produce such evidence, i.e., 
report for the examination, is not assignable to VA.  Only 
the veteran can report for his examination, and the duty is 
inherently the veteran's.  See 38 C.F.R. §§ 3.327, 3.655 
(2001).

VA solicited the veteran's authorization to obtain privately 
held information and it informed the veteran that it would 
obtain any information he authorized VA to obtain.  The RO 
requested the veteran to inform it of any VA treatment for 
the claimed disability.  VA's assumption of the burden to 
obtain privately held information was inherent in its 
solicitation of authority to do so, even if not explicitly 
stated in each letter requesting authorization to obtain such 
records.  The letter of April 7, 2001, informed the veteran 
that he had the ultimate responsibility to produce evidence 
that he authorized VA to obtain if VA could not obtain it.  
VA medical records are constructively before the Secretary, 
Bell v. Derwinski, 2 Vet. App. 611 (1992), hence there can be 
no burden on the claimant to produce VA records.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran has been persistently and consistently 
uncooperative and unrevealing regarding treatment of his skin 
disability.  He has returned no authorization for VA to 
obtain non-government evidence on his behalf.  He has been 
wholly unresponsive to requests for information about 
treatment, private or VA.  Such lack of cooperation released 
VA from its duty to assist him to obtain evidence.  66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)(i), (ii), (c)(2)(i), (ii)).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA afforded the veteran two 
examinations.  In the view of this Board, both were 
inadequate for rating purposes, and the Board sought with two 
remands to remedy the deficiency.  See 38 C.F.R. § 4.2 
(2001).  However, the veteran failed to report to the most 
recently scheduled examination, and nothing of record reveals 
good cause for the failure to report.  See 38 C.F.R. 
§ 3.655(a) (2001).  Regarding the lack of good cause, VA 
notified the veteran in the March 21, 2002, letter of his 
failure to report, and he did not respond.  Presuming 
administrative regularity in notifying the veteran of the 
scheduled examination in the absence of evidence of 
administrative irregularity, Mindenhall v. Brown, 7 Vet. App. 
271 (1994), this failure to report for examination discharged 
VA's duty to afford examination in connection with this 
claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  In light of 
the veteran's failure to reveal a source of information from 
which VA could have sought evidence, this element of the duty 
to assist is moot.

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Higher Rating for Intertrigo of the Groin and 
Folliculitis of the Chest

While regrettable that April 1993 and December 2000 VA 
examinations were deficient in certain respects, the clock 
cannot run backwards to provide information about the 
veteran's condition at that time that was not then reported.  
The veteran's appeal for a higher rating is in the context of 
an original claim for compensation, hence the consequence of 
his failure to report for physical examination in September 
is to compel resolution of his claim based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2001).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that would 
require that the rating be staged.  Thus, there can be no 
prejudice to the appellant for the Board to now consider the 
appropriate rating.

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).

The veteran's skin disorders are not listed in the schedule 
for rating disabilities and so are rated by analogy to 
eczema.  See 38 C.F.R. § 4.20 (2001).  Eczema is rated 
noncompensably disabling with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; 10 percent disabling with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; 
30 percent disabling with exudation or itching constant, 
extensive lesions, or marked disfigurement; and 50 percent 
disabling with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).

Service connection for the veteran's skin disorders is 
effective from the day following separation from service.  
Consequently, service medical records are pertinent to this 
claim to enable an accurate historical view of the disability 
under review for the entire period under review.  38 C.F.R. 
§ 4.1, 4.2 (2001).

Service medical records show multiple complaints of rashes of 
the groin or inner thighs and of the chest, variously 
diagnosed.  None of the observed and reported symptoms were 
constant.  The veteran's skin conditions were consistently 
noted as intermittent or recurrent.  The veteran repeatedly 
complained of symptoms of x amount of time duration, always a 
period of time less than that elapsed since he had last 
sought treatment for his skin problems.  A recurrent 
phenomenon cannot be a constant phenomenon.  The presence of 
lesions on the chest and in the groin does not define the 
lesions as extensive, as the appellant argues.  The amount of 
surface area covered determines whether the lesions are 
extensive.  The evidence does not show extensive lesions.  
There is not marked disfigurement.  The evidence clearly 
shows that the veteran did not have constant exudation or 
itching or extensive lesions, or marked disfiguration prior 
to the effective date of service connection, or symptoms that 
nearly approximated those criteria.  The preponderance of the 
evidence is against a rating higher than 10 percent from the 
effective date of service connection.  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2001).

The next evidence of record subsequent to the effective date 
of service connection is a VA examination report of April 
1993.  The examiner noted a history of recurrent rash of the 
abdomen and groin.  The veteran did report itching at the 
time of the examination, which found multiple erythematous 
papules, many of them with pus (pustules) on the chest and 
back, a few small lesions on the abdomen, erythematous 
pustules on the groin with mild scaliness.  The notation 
"recurrent" rash contraindicates a finding of any constant 
symptom.  The Board infers from the evidence that the itching 
was not constant.  The examiner reported pustular papules.  
He did not did not describe them as exuding pus or any other 
substance.  Moreover, even if they were and the examiner 
omitted to note the observation, the preponderance of the 
evidence as of April 1993 contraindicates finding the 
manifestation constant.  As noted above, the fact of lesions 
on the chest, back and thighs without report of the size of 
the area involved is uninformative of whether lesions were 
extensive.  That many of the papules had pus only indicates a 
proportion of the number observed.  It is uninformative of 
the number observed or the area they covered.  The April 1993 
examiner's reported observation does not permit the 
conclusion that the evidence is in equipoise on the material 
question whether the veteran's skin disorders covered an 
extensive area at the time of the April 1993 examination.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).

On VA examination in December 2000, the veteran gave a 
history of skin rashes since several years ago, worse with 
heat and sweating, improved with hydrocortisone.  The veteran 
reported current treatment as 1-% solution hydrocortisone 
cream.  The veteran reported symptoms of itching and 
vesicles.  The examiner's pertinent observation was of 
erythematous patches in thighs, with some scaliness.  The 
diagnosis was atopic dermatitis.  This examination report 
cannot support a finding of any of the rating criteria for a 
rating higher than the current 10 percent for any time 
between the April 1993 examination and December 2000.

VA outpatient notes of treatment for multiple conditions from 
April 1993 to December 1998 are of record.  They reveal no 
complaint, treatment, or diagnosis of any skin disorder.

In applying the rating criteria to the evidence of record, 
the most salient feature is the dearth of evidence that 
exfoliation, exudation, or itching are constant.  The 
examiners would have avoided any lack of clarity in their 
findings had they reported the area of involvement in square 
inches.  Nonetheless, it seems unlikely that extensive 
lesions or constant exfoliation, exudation, or itching would 
have gone unnoticed and unrecorded.  The conclusion that such 
lack of notation is evidence rather than mere oversight is 
bolstered by the lack of any seeking out of treatment by the 
veteran during the decade between separation and the present.

The record reveals the veteran can and does seek treatment 
for multiple medical conditions.  Regarding his skin 
specifically, he repeatedly sought treatment in service.  In 
light of the veteran's failure to respond to the RO's 
repeated requests for information about VA or private 
treatment, the only reasonable conclusion is that there has 
been no treatment.  It is reasonable to juxtapose his 
documented behavior regarding other conditions with the 
absence of evidence that he has sought treatment for 
intertrigo of the groin and folliculitis of the chest, and 
infer that the intertrigo and folliculitis have not been 
sufficiently discomfiting to prompt the veteran to seek 
treatment.  The Board would expect evidence of treatment if 
there were constant exfoliation, exudation or itching in an 
extensive or exposed area, or marked disfiguration, given the 
veteran's demonstrated ability and readiness to obtain 
treatment for other ailments.

The preponderance of the evidence is against awarding a 
rating higher than 10 percent for any period under review in 
this case.


ORDER

A schedular rating higher than 10 percent for intertrigo of 
the groin and folliculitis of the chest for any time from 
August 27, 1992, to the present is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

